DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 of U.S Patent No. 10652978 B2 and claims 1-14 of U.S. Patent No 10462867 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the two sets of claims are only minor structural variations that are not seen to involve an inventive step when the abilities of person of ordinary skill are taken into consideration. The claim limitations of the U.S. Patent No. 10652978 B2 and 10462867 B2 clearly anticipated the claim limitations of the pending application. They are containing the same essential limitations, and they are both containing same structure configured to do the same function.
Regarding claims 1-19, the limitations of the applicant’s claims are obvious variations of the mapped claims above. While the pending claim 1 use different vernacular than the patented claim of U.S Patent No. 10652978 B2 and 10462867 B2, e.g, claim 1 recites “An apparatus comprising a light source” and claim 19 recites “The apparatus of claim 1, wherein the light source comprises a light-emitting diode light source,” and the patented claim recites “A circuit for controlling an intensity of a light-emitting diode (LED) light source.” One of ordinary skilled in the art would recognize that the claims are directed to substantially the same invention, and their structures are the same. The principle difference is that the pending claims are broader in scope than the patented claims. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its function is generally held to be within the skill of the art. Therefore, it would have been obvious that the claims 1-19 of pending application has the same structures as claims 2-14 of U.S Patent No. 10652978 B2 claims 1-14 of U.S Patent No. 10462867 B2.
The examiner also notes that an apparatus claim is treated for its structures rather than its functions. (See In re Schreiber - MPEP 2114 [r-1]). Therefore, the apparatus claims of the pending application with the same structure is identical to the US Patent 10462867 B2, and it is capable of performing the same function; therefore, it meets the limitation of the claims.

Allowable Subject Matter
Claims 1-19 are allowable if the double patenting above is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/08/2022